Citation Nr: 0822221	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  06-14 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a higher rating for acquired bilateral 
flatfoot, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1957 to March 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Hartford, 
Connecticut, Regional Office (RO).


FINDING OF FACT

The veteran's acquired bilateral flatfoot is not manifested 
by pronounced pathology with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation which is not improved by orthopedic shoes or 
appliances.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for acquired bilateral flatfoot have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. 3.102, 3.159. 3.321, 3.326, 4.1, 4.7, 4.71a, 
Diagnostic Code 5276 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in July 2005 
correspondence and the April 2006 statement of the case of 
the information and evidence needed to substantiate and 
complete a claim.  VA also sent a separate March 2006 
correspondence to fully comply with 38 U.S.C.A. § 5103, 
informing the veteran of how disability evaluations and 
effective dates are assigned.  

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim including VA medical records, and as warranted by law, 
affording VA examinations.  The claim was readjudicated in a 
June 2006 supplemental statement of the case.  The evidence 
rebuts any suggestion that VA error in notifying or assisting 
the appellant reasonably affects the fairness of this 
adjudication or prejudices the appellant.  Indeed, the 
appellant has not suggested that such an error, prejudicial 
or otherwise, exists.  Hence, the case is ready for 
adjudication.

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, VA 
medical records, and private medical records.  Although this 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claim 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

The veteran contends that his flatfeet disability is 
manifested by symptomatology that warrants the assignment of 
an increased rating.  It is requested that the veteran be 
afforded the benefit of the doubt.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, 
however, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Each service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27.  Where there is a questions as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's flatfeet are evaluated under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5276, and are currently 
rated as 30 percent disabling.  Under this diagnostic code, a 
higher 50 percent rating is warranted for pronounced pes 
planus with marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achillis on manipulation, which is not 
improved by orthopedic shoes or appliances.  

The claims file is a rebuilt file because the original file 
was lost.  As a result, the record does not contain the 
rating decision that awarded the veteran service connection 
for bilateral flatfoot.  In a January 2004 VA examination 
report the examiner notes that the veteran's last VA 
Compensation and Pension Exam pertaining to bilateral 
flatfoot occurred in 1990.  The current pending claim for 
increase was filed in September 2003.  

At a January 2004 VA examination, the veteran complained of 
bilateral foot pain about 5/10 in severity at rest and 7/10 
in severity while walking.  He also described swelling in his 
feet, pain in the balls of his feet, numbness in his left 
fifth toe, and extreme difficulty ambulating.  An examination 
revealed the veteran to walk with an altered gait and poor 
lower extremity weight bearing when transferring and 
pivoting.  He had hammertoes from the second through the 
fifth toes bilaterally, bilateral calcification of the 
Achilles tendon on the insertion of the calcaneus, vascular 
calcifications and minimal degenerative changes.  There were 
no calluses, and the arches were preserved.  There was 
decreased sensation bilaterally.  The diagnosis was 
degenerative changes in the feet and heels that was 
productive of moderate functional impairment. 

The veteran was afforded a VA examination in July 2005.  The 
examiner reviewed the claims file, examined the veteran, and 
took x-rays of his feet.  The veteran reported swelling in 
his feet and ankles, increased pain in his right heel, arch 
area, balls of his feet, and numbness in his toes.  No flare-
ups were mentioned.  Examination revealed bilateral 
hammertoes and preserved arches with some arch flattening, 
and a valgus deformity with weight bearing.  Range of motion 
was within normal limits.  The examiner also noted there were 
no callosities, breakdown, or unusual wear patterns on his 
shoes that would indicate abnormal weight bearing.  The 
veteran could not walk unaided and ambulated with a 
wheelchair due to hip problems and foot pain.  The veteran 
wore molded shoes and was on a morphine pump for pain.

X-rays of the right foot at this examination revealed 
degenerative changes of the metatarsal phalangeal joint and a 
subchondral cyst formation.  The x-rays also identified a 
flat foot deformity of the arch with ossification of the 
Achilles' tendon.  X-rays of the left foot demonstrated no 
evidence of flatfoot.  The examiner opined that the veteran's 
pain is more likely due to his other orthopedic issues rather 
than pes planus.  

Other podiatry notes in the VA medical records indicate 
similar symptoms, findings and diagnoses as above.  See July 
2000, October 2003, March 2005, October 2005, January 2006 
podiatry notes.   

The veteran's flat feet do not approach the criteria for a 50 
percent rating for acquired flatfeet.  The veteran's shoes 
did not reveal any unusual wear patterns indicating evidence 
of marked pronation.  There was also no evidence of extreme 
tenderness of plantar surfaces, marked inward displacement, 
or severe spasm of the tendo achillis on manipulation.  See 
July 2005 VA examination (stating, "no objective evidence of 
painful motion").  Additionally, flatfoot must be bilateral 
to be afforded a 50 percent rating.  See 38 C.F.R. § 4.71a.  
Flatfoot has most recently only been diagnosed in the 
veteran's right foot.  See July 2005 VA examination.  Hence, 
the preponderance of the evidence is against finding that the 
appellant met the criteria for a 50 percent rating at any 
time during the appellate period.  The claim must be denied.  
38 C.F.R. § 4.71a, Diagnostic Code 5276.

The application of other relevant diagnostic codes has been 
considered that would correspond to a higher rating, however, 
there is no clinical evidence of service connected pes cavus 
(claw foot) to evaluate under Diagnostic Code 5278, or 
service connected malunion/nonunion of the tarsal or 
metatarsal bones to evaluate under Diagnostic Code 5283.  Nor 
is there evidence of a service connected bilateral moderate 
foot injury ratable under Diagnostic Code 5284 based on his 
overall symptoms, including above and beyond that entirely 
due to flatfeet - and considering that several of his 
symptoms are actually from a nonservice-connected hip 
disorder.  See 2005 VA examination.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an evaluation in excess of 30 percent for 
acquired bilateral flatfoot is denied.



____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


